GAJARSA, Circuit Judge.
ON MOTION

ORDER

The court considers whether this appeal should be transferred to the United States Court of Appeals for the Sixth Circuit.
Chavtz Seals appeals from a decision of the United States District Court for the Northern District of Ohio granting General Motors Corporation’s motion for summary judgment. It appears that the underlying matter involved an intentional tort claim and is not within this court’s limited jurisdiction. See 28 U.S.C. § 1295.
Accordingly,
IT IS ORDERED THAT:
Absent a response received by this court within 14 days of the date of filing of this order, this appeal will be transferred to the United States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1681.